                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

RODERICK RENEE SAWYER,               )                 3:18-cv-00346-RCJ-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 February 3, 2020
DR. ROMEO ARANAS, et al.,            )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The Office of the Attorney General did not accept service of process on behalf of Defendant
Romeo Aranas, who is no longer an employee of the Nevada Department of Corrections (ECF No.
15). However, the Attorney General has filed the last known address of this Defendant under seal
(ECF No. 16). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant
Romeo Aranas, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Romeo Aranas and send the same
to the U.S. Marshal with the address provided under seal (ECF No. 16). The Clerk shall also send
one (1) copy of the Complaint (ECF No. 8), one (1) copy of the court’s screening order (ECF No.
7), and one (1) copy of this order to the U.S. Marshal for service on the Defendant. The Clerk
shall also send to Plaintiff one (1) USM-285 form. Plaintiff shall have until Friday, February 28,
2020, to complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia
Street, Room 201, Reno, Nevada 89501.

         If Plaintiff fails to follow this order, Defendant Romeo Aranas may be subject to dismissal
for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK
                                              By:        /s/______________________
                                                     Deputy Clerk
